DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed October 22, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14-16, 18, 24, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US Patent Application Pub. No.: US 2007/0176499 A1) in view of Robinson et al. (US Patent Application Pub. No.: US 2010/0072863 A1).

Robinson et al. disclose the winding turns (reference numeral 52) being spaced apart (see figure 2, reference numeral 48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the winding turns spaced apart as disclosed by Robinson et al. for the multiple turns of Holmes et al. for providing cooling in the wires (see Robinson et al.’s paragraph [0016]).  


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the winding turns spaced apart as disclosed by Robinson et al. for the multiple turns of Holmes et al. for providing cooling in the wires (see Robinson et al.’s paragraph [0016]).  
For claim 14, Holmes et al. disclose the inlet and outlet coolant fluid distribution modules comprising annular chambers (reference numerals 28, 29) between which a plurality of the at least one channels extend (see figure 3).  
For claim 15, Holmes et al. disclose the inlet fluid distribution module comprising multiple partitioned sections (reference numeral 20, see figures 2, 3), each section in fluid communication with a channel portion (reference numeral 30) of the stator (see figure 2).  
For claim 16, Holmes et al. disclose the outlet fluid distribution module comprising multiple partitioned sections (reference numeral 22, see figures 2, 3), each section in fluid communication with a channel portion (reference numeral 30) of the stator (see figure 2).  
For claim 18, Holmes et al. disclose a flow restricting means (reference numeral 20, see figure 2) positioned between adjacent sets of windings (reference numeral 14) to confine coolant flow to the one or more channels (see figure 2).  

For claim 25, Holmes et al. in view of Robinson et al. disclose the claimed invention except for coolant fluid flowing from the fluid inlet to the fluid outlet via multiple channels being at least partially formed between multiple turns in each set of windings and in direct contact with each of the multiple turns in each set of windings.  Robinson et al. already disclose the spacing in between multiple turns in the winding (reference numeral 48, see figures 1, 2), and when applied to the windings and multiple channels of Holmes et al. in view of Robinson et al. this would disclose coolant fluid flowing from 
For claim 27, Holmes et al. in view of Robinson et al. disclose the claimed invention except for at least one subset pair of adjacent turns of the multiple turns in a winding being spaced apart to at least partially define a channel between the at least one subset pair of adjacent turns for coolant fluid to flow therethrough; and the inlet and outlet coolant fluid distribution modules in fluid communication with the channel between the subset pairs of adjacent turns such that coolant fluid entering the inlet coolant fluid distribution module is forced through the channel between the at least one subset pair of adjacent turns within the windings, is in direct contact with exposed surfaces of the at least one subset pair of adjacent turns, and exits each at least one channel in the outlet coolant fluid distribution module.  Robinson et al. already disclose the windings being spaced apart (reference numeral 48, figure 2) which would at least partially define a channel between the at least one subset pair of adjacent turns for coolant fluid to flow therethrough for Holmes et al. in view of Robinson et al., with Holmes et al. teaching the inlet and outlet coolant fluid distribution modules (reference numerals 24, 26, figures 2, 3) so that the combination would teach coolant fluid entering the inlet coolant fluid distribution module being forced through the channel between the at least one subset .  

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. in view of Robinson et al. as applied to claim 12 above, and further in view of Tremelling et al. (US Patent Application Pub. No.: US 2017/0063200 A1).
For claim 13, Holmes et al. disclose the claimed invention including the inlet coolant fluid distribution module comprising at least one inlet port (reference numeral 24) and the outlet fluid distribution module comprising at least one outlet port (reference numeral 26, see figures 2, 3), but Holmes et al. in view of Robinson et al. however do not specifically disclose the inlet and outlet ports being connectable to a cooling circuit including a coolant pump for receiving coolant fluid and a heat exchanger for cooling the coolant fluid exiting the outlet port.  Tremelling et al. disclose a cooling circuit including a coolant pump (reference numeral 108) for receiving coolant fluid and a heat exchanger (reference numeral 112) for cooling the coolant fluid exiting the outlet port (see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pump and heat exchanger as disclosed by Tremelling et al. for the inlet and outlet ports of Holmes et al. in view of Robinson et 
For claim 20, Holmes et al. in view of Robinson et al. and Tremelling et al. disclose the claimed invention except for the cooling circuit having the at least one pump and the at least one heat exchanger.  Tremelling et al. further disclose the circuit having at least one pump (reference numeral 108) and the at least one heat exchanger (reference numeral 112, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pump and heat exchanger as disclosed by Tremelling et al. for the circuit of Holmes et al. in view of Robinson et al. and Tremelling et al. for providing thermal management circulation (see Tremelling et al.’s paragraph [0025]).  

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. in view of Robinson et al. as applied to claims 12 and 18 above, and further in view of Ulke (US Patent No.: 3983427).
For claim 17, Holmes et al. in view of Robinson et al. disclose the claimed invention except for each of the stator teeth comprising a winding support having slots to support and separate the multiple turns of the one or more sets of windings.  Ulke discloses winding support (reference numerals 12, 70) having slots (reference numeral 14) for supporting and separating the turns of the winding (reference numeral 18, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the winding support and slots as disclosed by Ulke for the stator teeth of Holmes et al. in view of Robinson et al. for 
For claim 19, Holmes et al. in view of Robinson et al. disclose the claimed invention except for the flow restricting means comprising a winding support to support and separate the multiple turns of the one or more sets of windings.  Ulke discloses winding support (reference numerals 12, 70) for separating the turns of the winding (reference numeral 18, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the winding support as disclosed by Ulke for the flow restricting means of Holmes et al. in view of Robinson et al. for predictably providing desirable configuration for facilitating winding components in the device.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. in view of Robinson et al. as applied to claim 12 above, and further in view of Horii et al. (US Patent Application Pub. No.: US 2016/0322876 A1).
For claim 21, Holmes et al. in view of Robinson et al. disclose the claimed invention except for multiple magnets disposed on an outer surface of the rotor.  Horii et al. disclose multiple magnets (reference numeral 9) disposed on an outer surface of the rotor (reference numeral 8, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the magnets on the rotor as disclosed by Horii et al. for the rotor of Holmes et al. in view of Robinson et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. in view of Robinson et al. as applied to claim 12 above, and further in view of LeFlem et al. (US Patent Application Pub. No.: US 2002/0180284 A1).
For claim 28, Holmes et al. in view of Robinson et al. disclose the claimed invention except for the electrically conductive element arranged in a winding pattern comprising an outer insulator.  LeFlem et al. disclose the electrically conductive element comprising an outer insulator (reference numeral 322, see figure 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the outer insulator as disclosed by LeFlem et al. for the electrically conductive element of Holmes et al. in view of Robinson et al. for predictably providing desirable configuration for facilitating the proper protection of the conductive elements of the device.  

Allowable Subject Matter
Claims 1-9 and 22 allowed.
Claims 23 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of .

Response to Arguments
Applicant's arguments filed 10/22/21 for claim 12 have been fully considered but they are not persuasive. In response to Robinson et al. not disclosing a channel that extends between ends of the stator, the reference of Holmes et al. already disclose channels 30 extending between the ends of the stator (see figures 2, 5a), and once the spacing of Robinson et al. is applied to the turns in the channels of Holmes et al. this would teach the claimed feature requiring “at least one channel that extends between the first end of the stator and the second end of the stator” in claim 12.
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834